                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:20-MC-157-FDW-DCK

 JAIME PIZARRO, CRAIG SMITH, JERRY                    )
 MURPHY, RANDALL IDEISHI, GLENDA                      )
 STONE, RACHELLE NORTH, and MARIE                     )
 SILVER, on behalf of themselves and all              )
 others similarly situated,                           )
                                                      )
                Plaintiffs,                           )
                                                      )
    v.                                                )     ORDER
                                                      )
 THE HOME DEPOT, INC., THE                            )
 ADMINISTRATIVE COMMITTEE OF THE                      )
 HOME DEPOT FUTUREBUILDER 401(K)                      )
 PLAN, THE INVESTMENT COMMITTEE                       )
 OF THE HOME DEPOT FUTUREBUILDER                      )
 401(K) PLAN, and DOES 1-30,                          )
                                                      )
                Defendants.                           )
                                                      )

         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 6) filed by Rebecca K. Lindahl, concerning Amanda Amert

on November 3, 2020. Amanda Amert seeks to appear as counsel pro hac vice for Non-Party

Alight Financial Advisors, LLC. Upon review and consideration of the motion, which was

accompanied by submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 6) is GRANTED. Amanda Amert is

hereby admitted pro hac vice to represent Non-Party Alight Financial Advisors, LLC


                                 Signed: November 4, 2020




     Case 3:20-mc-00157-FDW-DCK Document 12 Filed 11/04/20 Page 1 of 1
